Field, J., delivered the opinion of the Court
Terry, C. J., and Baldwin, J., concurring.
The defendant Coleman was, in 1856, deputy assessor of the county of Los Angeles, and presented his account for services as such officer, for one hundred and sixty-five days, at the rate of ten dollars a day, amounting to the sum of §1650, to the board of supervisors of that county, for allowance. The board audited and allowed the account, and ordered it to be paid, the order being in the following words : “ Ordered, the sum of four thousand one hundred and twenty-five dollars be paid out of the fund for current expenses, to equal sixteen hundred and fifty dollars, in cash, at the rate of forty cents per dollar—October 29, 1856.” In pursuance of this order, the county auditor drew his warrant for §4125, upon the county treasurer, and delivered it to Coleman, who presented it to the treasurer, and by him it was endorsed and registered in its order of .presentation, among the legal warrants against the county. The plaintiff is a tax-payer of the county, and instituted the present suit to enjoin the payment of this warrant, and to obtain its cancellation.
The only question presented for determination respects the validity of the order of the board of supervisors. It appears that the market or cash value of county warrants, was only forty per cent, of the nominal amount, and the object of the action of the board was to give Coleman that which was, at the time, an equivalent to cash. The object did not justify the action. The effect of the order was to create a debt or liability on the part of the county, and this the supervisors were not empowered to do for any purpose except as provided by law. Their action was entirely without authority, and altogether indefensible.
The demand of the plaintiff for his services can be again presented to the board, and upon its allowance a warrant for its true amount ordered.
Judgment affirmed.